Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randy McCarthy (Attorney Reg. No: Reg. No. 39,297) on Jun 7, 2022. 
The application has been amended as follows:











  IN THE CLAIMS:
1. (Currently amended) A method comprising: 
     organizing a semiconductor memory into a first data set and a second data set;
     populating a first queue with a first data access request from a host; 
     assigning a first arbitration weight to the first queue with an arbitration circuit based on a predicted time to completion for the first data access request, the first arbitration weight prioritizes data access speed over data access execution consistency; 
     altering the first arbitration weight to a second arbitration weight with the arbitration circuit based on a detected change in the first queue, the second arbitration weight prioritizes data access execution consistency over data access speed to the semiconductor memory; and
     skipping the first queue during a deterministic window based on the arbitration weight. 
  
2. (Original) The method of claim 1, wherein the deterministic window is conducted on the first data set while the second data set is in a non-deterministic window.  

3. (Previously presented) The method of claim 1, wherein the arbitration circuit assigns a first queue selection sequence in response to the first arbitration weight.  

4. (Original) The method of claim 3, wherein the first queue selection sequence is an order of executing data access requests from the first queue and at least one other queue.  
5. (Original) The method of claim 3, wherein the arbitration circuit assigns a second queue selection sequence in response to the deterministic window ending.  
6. (Original) The method of claim 5, wherein the second queue selection sequence involves executing the first data access request.  
7. (Cancelled ) 
8. (Previously presented) The method of claim 1, wherein the first arbitration weight is generated based on at least one logged operational parameter of the first queue.  
9. (Previously presented) The method of claim 1, wherein the first arbitration weight is generated based on averaged logged operational parameters of servicing a second data access request and a third data access request.  
10. (Original) The method of claim 1, wherein the first data access request is assigned to the first queue by an arbitration circuit to decrease operational variance during the deterministic window.  

11. (Currently amended) A method comprising:
organizing a semiconductor memory into a first data set and a second data set;
populating a first queue with a first data access request from a host; 
predicting an error rate of the first data access request with a prediction circuit;
assigning a first arbitration weight to the first queue with an arbitration circuit based on the predicted error rate execution parameter, the first arbitration weight prioritizes data access speed over data access execution consistency; 
altering the first arbitration weight to a second arbitration weight with the arbitration circuit based on a detected change in the first queue, the second arbitration weight prioritizes data access execution consistency over data access speed to the semiconductor memory; and
skipping the first queue during a deterministic window based on the arbitration weight. 


12. (Previously presented) The method of claim 11, wherein the error rate is predicted based on an amount of data associated with the first data access request.  

13. (Previously presented) The method of claim 11, wherein the error rate is predicted based on a time associated with servicing the first data access request.  

14. (Previously presented) The method of claim 1 1, wherein the error rate is associated with servicing the first data access request to the first data set. 
 
15. (Previously presented) The method of claim 11, wherein a second data access request from a second queue is executed during the deterministic window, the second queue selected based on a third arbitration weight.  

16. (Original) The method of claim 11, wherein the first queue is selected and the first data access request is serviced once the deterministic window is finished.  

17. (Previously presented) The method of claim 11, wherein the second arbitration weight is updated by an arbitration circuit to a third arbitration weight in response to the deterministic window finishing, the updated third arbitration weight corresponding with the first data access request being executed. 
 
18. (Previously presented) The method of claim 11, wherein the prediction circuit predicts the error rate based on logged activity involving the execution of at least a second data access request and a third data access request.  

19. (Currently amended) A system comprising a non-volatile semiconductor memory organized into a first data set and a second data set, a first queue populated with a first data access request and connected to an arbitration circuit, the arbitration circuit configured to generate a first queue selection sequence in response to a first arbitration weight and a second queue selection sequence in response to a second arbitration weight, the first arbitration weight based on a predicted time to completion for the first data access request, the first arbitration weight prioritizes data access speed over data access execution consistency, the second arbitration weight based on a detected change in the first queue, the second arbitration weight prioritizes data access execution consistency over data access speed to the semiconductor memory, the first queue selection sequence causing the first queue to be skipped during a deterministic window. 

 
20. (Original) The system of claim 19, wherein the first queue and arbitration circuit are connected to a network controller, upstream from the non-volatile semiconductor memory.   

         Reasons for Allowance 
5.     The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “assigning a first arbitration weight to the first queue with an arbitration circuit based on a predicted time to completion for the first data access request, the first arbitration weight prioritizes data access speed over data access execution consistency; 
     altering the first arbitration weight to a second arbitration weight with the arbitration circuit based on a detected change in the first queue, the second arbitration weight prioritizes data access execution consistency over data access speed to the semiconductor memory; ” in combination with other recited elements in independent claim 1. 
      
6.      Savoldi et al. (US Patent No: 7,324,438 B1) teaches a data path management device is coupled to a queue memory and compares state of processor and CPU when tagging with current processor state. Savoldi discloses the data path management device removes corrupted data with descriptor and related data flow from an intermediate node also router, switch of a computer network without influencing data of other node processors, when comparison result indicates processor failure. However, Savoldi doesn’t teach “assigning a first arbitration weight to the first queue with an arbitration circuit based on a predicted time to completion for the first data access request, the first arbitration weight prioritizes data access speed over data access execution consistency; 
     altering the first arbitration weight to a second arbitration weight with the arbitration circuit based on a detected change in the first queue, the second arbitration weight prioritizes data access execution consistency over data access speed to the semiconductor memory; ”.

7.    Dyer (U.S. Patent No: 6,629,220 B1), the closest prior art of record, teaches an input/output control unit receives memory requests from the buses and stores in the memory request queues. Dyer disclose a configurable arbiter raises the priority of the request queue, if the request is of specific type. Dyer suggests the arbiter raises the priority of the request queue, when the queue is serviced in response to a predetermined number of requests. However, Dyer doesn’t teach “assigning a first arbitration weight to the first queue with an arbitration circuit based on a predicted time to completion for the first data access request, the first arbitration weight prioritizes data access speed over data access execution consistency; 
     altering the first arbitration weight to a second arbitration weight with the arbitration circuit based on a detected change in the first queue, the second arbitration weight prioritizes data access execution consistency over data access speed to the semiconductor memory; ”.

8.     Gupta et al. (U.S. Patent Application Pub. No: 20140032803 A1), the closest prior art of record, teaches predicting electronic component behavior in bus-based systems are described. Gupta discloses  a method may include identifying a first bus access request pending in a request queue, the first bus access request associated with a first master component operably coupled to a bus. Gupta suggests calculating a first wait time corresponding to the first bus access request, the first wait time indicative of a length of time after which the first master component is expected to be granted access to the bus. Gupta further discloses in response to the first wait time meeting a threshold value, issuing a command to the first master component. However, Gupta doesn’t teach “assigning a first arbitration weight to the first queue with an arbitration circuit based on a predicted time to completion for the first data access request, the first arbitration weight prioritizes data access speed over data access execution consistency; 
     altering the first arbitration weight to a second arbitration weight with the arbitration circuit based on a detected change in the first queue, the second arbitration weight prioritizes data access execution consistency over data access speed to the semiconductor memory; ”.

9.     Independent claims 11 and 19 recites limitations similar to those noted above for independent claim 1, is considered allowable for the same reasons noted above for claim 1.

10.     Dependent claims 2-6,8-10,12-18 and 20 recites limitations similar to those noted above for independent claims 1,11 and 19 are considered allowable for the same reasons noted above for claims 1,11 and 19.

        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                             Conclusion
                             RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                      References Considered Pertinent but not relied upon
         Rodriguez et al. (US Patent Application Pub. No: 20070174529 A1) teaches the queue manager (QM) has several first-in first-out (FIFO) registers which track the amount and location of data in each queue. Rodriguez discloses the registers generate dequeuing request when the data amount of any of the queues reaches certain amount. Rodriguez suggests a multi-level multi-priority arbitrator has arbiters of low priority level which arbitrate among requests from low priority queues and arbiters of high priority level which arbitrate among requests from high priority queues and the lower priority level, also the arbitrated request is then forwarded for processing.
       Nagarajan et al. (US Patent Application Pub. No: 20160191420 A1) teaches an apparatus has an uncore fabric comprising a request interface to receive an addressed data access request from a requesting agent, where a data interface presents a monolithic access request interface to the requesting agent. Nagarajan  discloses selection logic hashes a target address of the addressed data access request and assigns the addressed data access request to exactly one of channels according to the hash. Nagarajan suggests an aggregator aggregates data returns and returns data to the requesting agent, also an ordering logic orders a set of data access requests to the uncore fabric.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181